DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/23/22 have been fully considered but they are not persuasive.
On pages 3-4 regarding prior art rejections Applicant argues amendments overcome the 102 rejections of claim 22.
The Examiner respectfully disagrees, and notes that without elucidation the blanket statement cannot serve to be persuasive alone.

Drawings
The drawings are objected to because the “hand” and “pivot” are not shown by the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 is objected to for having improper antecedent basis for “the pivot”.
Appropriate correction is required.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 22-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gross et al. (US 20160324633 A1) hereinafter known as Gross.
Regarding claim 22 Gross discloses a fixation element (Figure 38b) for fastening a stented valve to a native heart valve (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Gross was considered capable of performing the cited intended use. See for example, Figures 38a-f) comprising:
a control rod with a proximal end connected to a distal end (Figure 38b items 950 and 952),
wherein the distal end is reversibly connectable to a pivotable clamp (see the circled inset figure of Figure 38a which shows the pivotable clamp in the open position (and the left-most box of Figure 38a which shows the closed configuration of the clamp) displaceable between an open position and a closed position by operation of the proximal end of the control rod (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Gross discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. For example, see Figure 38b and refer to [0371]),
wherein the pivotable clamp comprises at least one arm (Figure 38a-b item 942), and the arm comprises a hand (Figures 38a-b item 940), 
wherein the arm and hand are located on opposing sides of a pivot of the clamp (see Figure 38a which show the arm and hand being connected at the pivot point).
Regarding claim 23 Gross discloses the fixation element of claim 22 substantially as is claimed,
wherein Gross further discloses the control rod is flexible ([0371] the spring part 950 of the rod is considered flexible, since it is a spring).

Claim(s) 22 and 24-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shennib et al. (US 20030120341 A1) hereinafter known as Shennib..
Regarding claim 22 Shennib discloses a fixation element (Figure 2 item 20) for fastening a stented valve to a native heart valve (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Shennib was considered capable of performing the cited intended use. See for example, Figure 6: the fixation element is sized and configured for clipping to a leaflet, indicating that if a stented valve is present the fixation element would be capable of fastening the valve to the native heart valve as well) comprising:
a control rod with a proximal end connected to a distal end (Figure 2 item 42),
wherein the distal end is reversibly connectable to a pivotable clamp (Figure 2 item 28/26; [0056]) displaceable between an open position and a closed position by operation of the proximal end of the control rod (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Shennib discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. For example, see Figures 2 and 5 and refer to [0051]-[0052] the control rod drives the clamp to open/close the arms 26),
wherein the pivotable clamp comprises at least one arm (Figure 2 item 26 (left arm)), and the arm comprises a hand (Figure 2 item 26 (right arm)), 
wherein the arm and hand are located on opposing sides of a pivot of the clamp (Figure 2; [0051]-[0052] the pivot connects the two elements together).
Regarding claim 24 Shennib discloses the fixation element of claim 22 substantially as is claimed,
wherein Shennib further discloses wherein the pivotable clamp comprises a reciprocally moveable threaded shaft (Figure 2 item 36) and a correspondingly threaded aperture (Figure 2 item 34), 
whereby a distal end of the control rod (Figure 2i item 42) is reversibly connectable to the reciprocally moveable threaded shaft (Figure 2; [0056]).
Regarding claim 25 Shennib discloses the fixation element of claim 24 substantially as is claimed,
wherein Shennib further discloses operation of the reciprocally moveable threaded shaft in the correspondingly threaded aperture may act on at least one arm of the pivotable clamp (this is likewise stated as a “functional limitation” (see explanation in the rejection to claim 22 above). In this case, the operation of the threaded shaft is understood to be capable of acting on the arm of the pivotable clamp as is claimed. See [0052]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross as is applied above in view of Shennib et al. (US 20030120341 A1) hereinafter known as Shennib.
Regarding claim 24 Gross discloses the fixation element of claim 22 substantially as is claimed,
but is silent with regards to the pivotable clamp comprising a reciprocally moveable threaded shaft and correspondingly threaded aperture.
However, regarding claim 24 Shennib teaches wherein pivotable clamps can comprise a reciprocally moveable threaded shaft (Figure 2 item 36) and a correspondingly threaded aperture (Figure 2 item 34), 
whereby a distal end of a control rod (Figure 2 item 42) is reversibly connectable to the reciprocally moveable threaded shaft (Figure 2; [0056]).
Gross and Shennib are involved in the same field of endeavor, namely leaflet clasping devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fixation element of Gross so that the pivotable clamp includes a threaded moveable shaft actuation mechanism to move the arms of the clamp such as is taught by Shennib as a known alternative actuation mechanism in the art for actuation of clamping arms. See MPEP 2132 (I)(D). 
Regarding claim 25 the Gross Shennib Combination teaches the fixation element of claim 24 substantially as is claimed,
wherein the Combination further teaches operation of the reciprocally moveable threaded shaft in the correspondingly threaded aperture may act on at least one arm of the pivotable clamp (this is likewise stated as a “functional limitation” (see explanation in the rejection to claim 22 above). In this case, the operation of the threaded shaft is understood to be capable of acting on the arm of the pivotable clamp as is claimed. See [0052] of Shennib).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        10/18/22